Biddle, J.
Suit before a justice of the peace, on an account. The plaintiffs not appearing at the time of trial, the justice rendered the following judgment:
“ And now, to wit, on the day and at the hour set for trial, as above stated, comes the defendant, and the plaintiffs, being three times called, come not, but make default. It is therefore considered that they be non-suited, that this cause be dismissed without prejudice, and that the defendant recover of the plaintiffs his costs in this suit expended.”
From this judgment, the plaintiffs below appealed to the circuit court. On motion of the defendant below, the circuit court dismissed the appeal, u for the reason that there was no judgment rendered by the justice of the peace from which said • appeal was taken, that could be appealed from.”
The appellants excepted, and appealed to this court.
The appellee has furnished us no reason, argument, or authority in support of the ruling of the circuit court, and we know of none. The judgment of the justice was sufficiently formal, and was a final judgment, from which an appeal will lie. Sec. 64, 2 G. & H. 593; Brewer v. Murray, 7 Blackf. 567; Todhunter v. Marshall, 32 Ind. 96; White v. Griffey, 32 Ind. 97; Burnham v. Turner, 14 Wis. 622; Shroudenbeck v. The Phœnix Fire Ins. Co., 15 Wis. 632; Collins v. Waggoner, 20 Wis. 48; Kimball v. Riter, 25 Ill. 276; Holman v. Sigourney, 11 Met. 436; Ball v. Burke, 11 Cush. 80; Dibble v. The State, ex rel. Black, 48 Ind. 470.
*25The judgment is reversed, with instructions to overrule the motion to dismiss the appeal, and for further proceedings.
Petition for a rehearing overruled.